Citation Nr: 1529738	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-42 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  He is the recipient of the Combat Action Ribbon, among other awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at a videoconference hearing with the undersigned in March 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to address the etiology of any back conditions.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

As noted, the Veteran received the Combat Action Ribbon and is thus shown to have performed combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  The Veteran testified that he experienced back pain while serving in Iraq and was essentially provided over-the-counter pain relief while in the field.

In addition to noting the receipt of the Combat Action Ribbon, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) in service included assault amphibious vehicle crewman.  As such, the Veteran's description of carrying heavy gear and ammunition is consistent with his military duties during active service.  

Moreover, the Veteran has asserted that documented in-service calf pain, which was diagnosed as bilateral calf strain and shin splints, was actually indicative of sciatica symptoms.  The Veteran testified that his chiropractors told him that his current sciatica results in the "same sensation" as experienced in service.  

The Veteran filed his claim for VA compensation for his back condition in March 2009.  X-rays done in February 2008 showed multilevel degenerative disc disease, and this was roughly two and a half years after separation from service.  When he sought treatment in March 2008, he reported having previously had back problems in the service.  When he completed a post-deployment health assessment in August 2007, he reported that he had back pain that he felt was related to his deployment.  Since these statements in 2007 and 2008 long pre-dated his claim with VA, this adds additional credibility to his statements about continuity of symptoms.  On the other hand, 2007 medical records show his report of his back giving him trouble following weight lifting, and of a motorcycle accident in April 2007. 

In light of the "low threshold" announced in McLendon, the Board finds that remand for a VA examination is necessary to determine if the Veteran's currently diagnosed back conditions are etiologically related to service, to include reported calf pain and combat service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of his back condition.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back conditions began during service or is otherwise linked to service, to include the Veteran's reported calf pain during service and his combat experience.  The examiner is advised that for purposes of the opinion, the Veteran's report of laborious duties associated with serving as an assault amphibious vehicle crewman are assumed.  The examiner should also accept as true the Veteran's lay statements about the back pain he experienced during and after service.  See discussion above about 2007-2008 medical records.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




